Per Curiam,
At the crossing where the appellant was struck by a train of the defendant company its approach was visible for 3,200 feet. The day was clear and the collision occurred about noon. The plaintiff testified that he noticed some obstruction to his view as he approached the track, but did not say what it was. Notwithstanding this obstruction he proceeded to cross the track, without looking from a point where he could have seen the approaching train, and the inevitable happened. For his contributory negligence judgment for the defendant non obstante veredicto could not have been denied.
Judgment affirmed.